



UNITED STATES STEEL CORPORATION
SUPPLEMENTAL RETIREMENT ACCOUNT PROGRAM
Effective December 31, 2006, Amended and Restated Effective January 1, 2019


1.    History and Purpose
United States Steel Corporation (the “Corporation”) established the United
States Steel Corporation Supplemental Retirement Account Program (the
“Program”), and hereby amends and restates the Program effective January 1,
2019, as set forth herein with respect to participation and benefits on and
after such date. The Program was previously amended to comply with section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
The purpose of this Program is to provide a pension benefit for certain
executives and certain other key managers with respect to compensation paid
under the incentive compensation plans maintained by the Corporation, its
subsidiaries, and its affiliated companies.
2.    Eligibility
An employee of the Corporation, a domestically incorporated Subsidiary Company,
or United States Steel and Carnegie Pension Fund (collectively, the “Employer”)
shall be a “Member” of the Program if the employee is a General Manager (Level
9) or higher level employee. Members who are moved to a position below the
General Manager level for a reason other than performance shall continue to be
Members of the Program.
3.    Amount of Benefit
The benefit accrued under the Program for a Member shall be equal to the amount
of contributions and investment earnings credited to the Member’s Supplemental
Retirement Account (“Account”) established under the Program, which shall be a
notional account.
(a)    Annual Contributions
A Member’s Account shall be credited with contributions equal to the bonus
awards paid to the Member pursuant to the Corporation’s Executive Management
Annual Incentive Compensation Plan, Short-Term Incentive Plan and/or under
similar incentive plans (or under profit sharing plans if the Employer has a
profit sharing plan rather than an incentive plan) as determined by the Plan
Administrator (as defined in section 5(a) below) in its sole discretion
(hereinafter “Incentive Compensation”) multiplied by the applicable age-weighted
crediting rate in effect for the Member, as shown below:


Age at Beginning of Month Bonus Was Paid
Crediting Rate under Program
Less than 35 years
4.75%
35 to less than 40
6.00%
40 to less than 45
7.25%
45 and above
8.50%



No contributions shall be made to the Member’s Account based on bonus awards
paid to the Member under a special incentive compensation plan that is in
addition to, and not in lieu of, the Member’s annual incentive compensation
plan.


The crediting of contributions shall occur (a) for incentive compensation paid
on an annual basis, on the date the applicable Incentive Compensation is paid to
the Member, or (b) for incentive compensation paid on a quarterly basis, on the
date of the last quarterly payment of Incentive Compensation for the year based
on the aggregate quarterly Incentive Compensation for the year.


Notwithstanding anything to the contrary contained herein, no contributions
shall be credited to a Member’s Account with respect to Incentive Compensation
paid to the Member (a) prior to the date he or she becomes a Member of the
Program, or (b) after the date the Member was no longer covered by this Program.
(b)
Catch-Up Accruals

Each Member (other than an employee who was covered under the Supplemental
Pension Program on December 31, 2015) shall be eligible to receive a Catch-up
Accrual. A Member’s Account shall be credited with a Catch-up Accrual at the end
of the first full month of the Member’s participation in the Program equal to
the product of:
(i)
10 years of prior service (or, if less, the Member’s prior years of eligible
service with the Corporation for which he or she did not receive an accrual
under this Program), times

(ii)
the target percentage that applies to General Manager level employees under the
United States Steel Corporation Short Term Incentive Plan (“STIP”) as of the
determination date, regardless of whether the Member is covered by the STIP,
times

(iii)
the Member’s annual base salary as of the determination date, times

(iv)
the Member’s age-based Crediting Rate referenced in the chart above as of the
determination date.

For purposes of the Catch-up Accrual, the determination date is the last day of
the month preceding the first full month of the Member’s participation in the
Program.
(c)    Investment Earnings in the Supplemental Retirement Account
A Member’s Account shall be credited with investment earnings in the same manner
as if the balance in the Account had been invested in the applicable default
investment fund under the United States Steel Corporation Savings Fund Plan for
Salaried Employees or the U. S. Steel Tubular Services Savings Plan, whichever
plan is applicable to the Member. The number of shares to be credited to a
Member’s Account in the Program (book entry only) will be calculated using the
amount of contribution and the net asset value of the applicable investment fund
at markets close on the processing date.
4.    Form of Benefit and Timing of Distribution
A Member shall be eligible to receive a distribution of his or her Account under
the Program if the Member retires or otherwise terminates employment with the
Employer after the earlier of (i) completing ten (10) years of Continuous
Service, (ii) for Members hired on or after January 1, 2019, attainment of age
60 and completion of five (5) years of Continuous Service, or (iii) attainment
of age 65; provided, however, no benefits shall be payable under this Program
with respect to a Member who terminates employment with the Employer either
prior to age 55 or within 36 months after the date he or she becomes a Member of
the Program. Notwithstanding the foregoing, a Member’s Account shall be payable
on account of death, upon an involuntary termination of employment under
circumstances which would qualify the Member for benefits under a severance plan
maintained by the Corporation, or upon a termination of employment with the
consent of the Corporation.
(a)
Lump Sum Distribution and Annuity Option for Benefits Accruing Through
August 31, 2013

Subject to section 4(c) below, with respect to benefits accrued from December
31, 2006 through August 31, 2013, a Member shall receive, upon the Member’s
termination of employment from the Employer, a lump sum distribution of the
benefits payable to him or her under the Program. The payment date shall be on
the last business day of the calendar month following the month in which such
termination of employment occurred.
Notwithstanding the foregoing specified form of payment, with respect to
benefits accrued from December 31, 2006 through August 31, 2013, and subject to
section 4(c) below, a Member may irrevocably elect to receive such benefits
payable in the form of a single life annuity. An election may not become
effective for 12 months from the date on which it is made, and such election
must be submitted to the Corporation more than 12 months prior to the date the
benefits are otherwise scheduled to be paid. In addition, the payment date
elected for the commencement of monthly annuity installment payments must be
deferred for a minimum of five years from the date such benefits would otherwise
have been paid. The Member shall also have the right to elect among actuarially
equivalent life annuity forms of payment, which election may be made at any time
when the Member has made a valid election to receive an annuity form of payment.
Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Plan Administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.  
In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.
In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her Account under the Program, the
benefits shall be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution
on the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.
(b)    Annuity Distribution and Lump Sum Option for Benefits Accruing On and
After
September 1, 2013
Subject to section 4(c) below, with respect to benefits accrued on and after
September 1, 2013, a Member shall receive, upon the Member’s termination of
employment from the Employer, a single life annuity distribution of the benefits
payable to him or her under the Program. The payment date for commencement of
monthly annuity installment payments shall be on the first regularly scheduled
payroll date of the second calendar month following the month in which such
termination of employment occurred.
Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Plan Administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
his or her life expectancy per the applicable mortality table under the
Corporation’s tax-qualified pension plan (i.e., the United States Steel
Corporation Plan for Employee Pension Benefits (Revision of 2003)), and adjusted
annually to reflect any investment earnings. The same reasonable actuarial
assumptions and methods will be used in valuing each annuity payment option, in
determining whether the payments are actuarially equivalent.  
Notwithstanding the foregoing specified form of payment, with respect to
benefits that may accrue on and after September 1, 2013, and subject to section
4(c) below, an employee may receive such benefits in the form of a lump sum
payment on the last business day of the calendar month following the month in
which termination of employment occurred, provided the employee makes a timely
benefit election. For employees in the Program on July 31, 2013, a one‑time
irrevocable election to receive a lump sum payment must be made prior to
September 1, 2013 in order to be valid. For employees who become eligible to
participate in the Program after July 31, 2013, the one‑time irrevocable
election must be made within 30 days after the individual becomes eligible and
will be effective with respect to benefits accruing subsequent to the election.
In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.
In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her Account under the Program, the
benefits will be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution
on the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.
(c)    Delay in Payment to Specified Employees
In the case of any Member who is determined by the Plan Administrator to be a
“specified employee” (as defined in Code section 409A(a)(2)(B)(i)) and the
regulations thereunder), no amount of such Member’s distribution shall be
distributed as described in sections 4(a) or 4(b) above, but rather shall be
payable (or payments shall commence in the case of an annuity form of payment)
on the first business day of the seventh month following the date of the
Member’s termination of employment (or, if earlier, the last business day of the
calendar month following the month of the Member’s death). During this six-month
delay period, earnings will accrue and be payable, on the date specified in the
preceding sentence, on the balance due in the same manner as if the balance in
the Account had been invested as provided in section 3(c) above. In the case of
an annuity form of payment, installments otherwise payable in the first six
months following separation from service shall be accumulated and paid on the
first day of the seventh month following the date of the Member’s termination of
employment (or, if earlier, the last business day of the calendar month
following the month of the Member’s death).
(d)
Full and Final Settlement

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program.
(e)
Reemployment

A Member’s Account shall be forfeited if the Member retires or terminates
employment with the Employer prior to being eligible to receive a distribution
under the Program. Effective January 1, 2018, in the event the Member is
subsequently reemployed by the Employer before the completion of five
consecutive one-year breaks in Continuous Service (as determined under the
United States Steel Corporation Savings Fund Plan for Salaried Employees or the
U. S. Steel Tubular Services Savings Plan, whichever plan is applicable to the
Member), the Member’s Account shall be restored without the accrual of any
investment earnings during the break in service. Notwithstanding any contrary
provision of the Program, a Member shall not be eligible to receive any
additional Catch‑Up Accruals upon his or her reemployment.
(f)
Termination of Employment

For purposes of this section 4, the term “termination of employment” shall mean
a “separation from service” as that term is used under section 409A(a)(2)(A)(i)
of the Code and the regulations thereunder.
5.    General Provisions
(a)    Administration
The United States Steel and Carnegie Pension Fund shall be the “Plan
Administrator” and named fiduciary with respect to the administration of the
Program. The Plan Administrator shall have full discretion and authority to
decide all questions arising out of and relating to the administration of the
Program. The decision of the Plan Administrator shall be final and conclusive as
to all questions of interpretation and application of the Program.
(b)    Amendment or Termination of Program
The Corporation reserves the right to make any changes to this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination. If the Program is terminated, employees who
are (or were) covered under this Program will continue to be credited with
eligibility service and age under the Program for purposes of satisfying the age
and service requirements in section 4 above, provided they remain employed with
the Corporation, their Employer, or any member of the controlled group that
includes the Corporation. Any amendment to this Program which changes this
Program (including any amendment which increases, reduces or alters the benefits
of this Program) or any action which terminates this Program to any or all
groups shall be made by a resolution of the Corporation’s Board of Directors (or
any authorized committee of such Board) adopted in accordance with the bylaws of
the Corporation and the corporation law of the state of Delaware.



(c)    No Guarantee of Employment
Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.
(d)    Nonalienation
No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy (i)
obligations for the withholding of taxes, or (ii) obligations under a qualified
domestic relations order.
(e)    No Requirement to Fund
Except to the extent provided otherwise in this paragraph, benefits provided by
this Program shall be paid out of general assets of the Corporation. No
provisions in this Program, either directly or indirectly, shall be construed to
require the Corporation to reserve, or otherwise set aside, funds for the
payment of benefits hereunder.
(f)    Controlling Law
To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.
(g)    Severability
If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if said
illegal or invalid provision had never been included herein.
(h)    Exclusive Provisions of Program
The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.
(i)    Code Section 409A
This Program shall be interpreted and administered in accordance with Section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.
(j)    Plan Mergers
Effective as of November 13, 2013, the Supplemental Account that was established
by the Corporation on July 1, 2013, was merged with and into the Program.
(k)
Withholding

The Employer is authorized to withhold from any payment due under the Program an
amount necessary to satisfy the tax withholding obligations that arise in
connection with such payment or any other payment of compensation by an Employer
to the Member outside of the Program.


6.    Definitions
Except as otherwise provided in this Program, the term “Subsidiary Company” as
used herein shall mean “subsidiary company” as defined in the United States
Steel 1994 Salaried Pension Rules adopted under the United States Steel
Corporation Plan for Employee Pension Benefits (Revision of 2003) (the “Pension
Plan”) and the term “Continuous Service” as used herein shall mean continuous
service as determined under the United States Steel Corporation Savings Fund
Plan for Salaried Employees or the U. S. Steel Tubular Services Savings Plan, as
applicable.
7.
Claims and Appeals Procedures

All claims for benefits under the Program must be filed with the Plan
Administrator within one year after the Member’s termination of employment with
the Employer.


If a claim is wholly or partially denied, the Plan Administrator shall notify
the claimant of the adverse benefit determination within 90 days after receipt
of the claim, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrator determines that an extension is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination.


The Plan Administrator shall provide a claimant with written or electronic
notification of any adverse benefit determination. All notifications of adverse
benefit determination shall set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific provisions of the Program on which the determination
is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
A description of the review procedures under the Program and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse benefit
determination on final review.

If a claim for benefits is denied, the claimant may within 60 days after receipt
of the denial appeal in writing to the Vice President – Administration, United
States Steel and Carnegie Pension Fund, 600 Grant Street, Room 1600, Pittsburgh,
Pennsylvania 15219-2800. If a claimant fails to file a request for review within
the 60-day time limit and in the manner specified above, the claimant shall
thereafter be barred from again asserting such claim.


In connection with an appeal of an adverse benefit determination, the claimant
may submit written comments, documents, records, and other information relating
to the claim for benefits. All comments, documents, records and other
information submitted by the claimant relating to the claim shall be taken into
account, without regard to whether such information was submitted or considered
in the initial benefit determination. A claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.


A claimant shall be notified of the benefit determination on review no later
than 60 days after receipt of the claimant’s request for review by the Plan
Administrator, unless the Vice President – Administration determines that
special circumstances require an extension of time for processing the claim. If
it is determined that an extension is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review.


A claimant shall be provided with written or electronic notification of a Plan
Administrator’s benefit determination on appeal. In the case of an adverse
benefit determination, the notification shall set forth:
(a)
The specific reason or reasons for the adverse determination;

(b)
Reference to the specific provisions of the Program on which the benefit
determination is based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and

(d)
A statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.



The decision of the Vice President – Administration shall be final and shall
bind all parties concerned to the extent permitted by law.


If the claim is denied on appeal, in whole or in part, the claimant may file a
lawsuit under Section 502(a) of ERISA within one year after receipt of the final
adverse benefit determination.


1 of 1